Exhibit 10.26 Statement of Work for “RemoteMDx, Inc. Offender Tracking Device” FINAL Revision January 8, 2005 Wireless Endeavors Inc. Suite st Ave NE Calgary Alberta Canada T2E 7S8 Phone (403) ax (403) eb www.wirelessendeavors.com TABLE OF CONTENTS Executive Summary 4 1 SOW Signoff – FINAL 6 2 Reference Documents 7 3 Glossary 7 4 Overview 8 5 Roles and Responsibilities 9 5.1 WEI RESPONSIBILITIES 9 5.2 REMOTEMDX, INC. RESPONSIBILITIES 9 5.3 UNASSIGNED RESPONSIBILITIES 9 6 Objective 10 6.1 DESIGN GUIDANCE 10 6.1.1 DESIGN TARGETS 10 6.1.2 SYSTEM ACCESSIBILITY 10 6.1.3 SYSTEM RELIABILITY 10 7 Development Strategy 11 7.1 ASSUMPTIONS 12 7.2 COMMUNICATIONS MODEL 12 7.3 REMOTE CONTROL AND MANAGEMENT 12 7.4 GPS 13 7.5 DATA LOGGING 14 7.6 RUGGED DESIGN 14 7.7 SOFTWARE MODEL 14 7.8 SERVICABILITY 14 7.9 FORWARD ACCOMODATION 15 8 Functional Milestones 16 8.1 MOU AND MOBILIZATION PAYMENT 16 8.2 CONCEPT SIGNOFF MILESTONE 16 8.3 LAB PROTOTYPE MILESTONE 16 8.4 ALPHA MILESTONE 17 8.4.1 DEVICE 17 8.4.2 CHARGER 17 8.4.3 STRAP 17 8.4.4 DELIVERIES 17 8.5 BETA MILESTONE 18 8.5.1 DEVICE 18 8.5.2 CHARGER 18 8.5.3 STRAP 18 8.5.4 DELIVERIES 19 8.6 PRE-PRODUCTION MILESTONE 20 8.6.1 DEVICE AND CHARGER 20 8.6.2 STRAP 20 8.6.3 DELIVERIES 21 8.7 MASS PRODUCTION MILESTONE 22 8.7.1 DEVICE, CHARGER, STRAP 22 8.7.2 DELIVERIES 22 8.8 DOCUMENTATION DELIVERABLES 23 9 Target Manufactured Costs for Devices 24 10 Development Cost Breakdown 25 10.1 DEVELOPMENT COSTS OVERVIEW 25 10.2 MATERIAL EXPENDITURES 26 10.3 TRAVEL EXPENDITURES 27 10.4 CERTIFICATION AND APPROVAL FEES 28 10.5 DISBURSEMENT SCHEDULE 29 11 Risk Assessment 30 11.1 COMPONENT LEAD TIME 30 11.2 OFFENDER MONITOR STRAP 30 12 Options 30 12.1 SCHEDULE ACCELERATION 30 12.2 SERVER API AND APPLICATION 30 APPENDIX A - GPS PRIMER 31 Executive Summary The Statement of Work for the RemoteMDx, Inc. OTD system presents the body of work that is required to take this product from conception to manufacturing. The development centers on the creation of the Offender Device, its associated Charger, the ankle strap (OTD-Cuff ) and a rechargeable battery pack. The associated server software application(s) and API are not included in this SOW; this effort will be covered by a separate contract. The specifications and functionality of these components are described in the RemoteMDx, Inc. OTD System Specification document. This specification evolved from the initial concept proposed by RemoteMDx, Inc., after being refined and enhanced by Wireless Endeavors, to the current version used for this SOW. The costs for Engineering R&D Services represent a fixed price based on the listed assumptions and detailed functions listed in the OTD system specification document. The specification document is subject to collaborative review and modification prior to contract signing. The fixed price total will be adjusted to reflect any changes made as a result of the review process. The cost of development includes · The Wireless Endeavors engineering R&D services charges of$ 578,500.00 for the Device, Charger and Battery hardware/software. · The industrial design and engineering R&D services, performed by Advanta Design Inc., has a fixed price of $ · The ankle strap design will be performed as a time and material contract (The expected cost is 75,000.00 and should not exceed $100,000.00). · The budgeted costs fortooling, licenses, equipment, rental costs and other consumable supplies are estimated at $ 275,000.00. · The total cost for the entire development is $ 1,133,500.00 The development schedule spans 31 weeks from receipt of initial mobilization payment to mass production release. The schedule summaries identify milestone payments and material resource procurement requirements. Page 4 of 34 RemoteMDx - Internal Customer Review Reviewer Title Signature Date Bruce Derrick Project Manager, RemoteMDx David Derrick President, RemoteMDx Randy Olshen VP Sales, Universal Link Sys Bryan Dalton VP Operations, Universal Link Sys Page 5 of 34 1 SOW Signoff – FINAL This page is used to signoff receipt of the SOW and acknowledges that both parties are aware of the contents of the document. Items within the SOW may be subject to change as the development proceeds. It is agreed that the detailed requirements in this SOW are being bid at a fixed price. Changes made to the requirements and SOW may impact the total price of the development but will not affect the price of the already quoted items that are not altered. Dave McNab Bruce Derrick General Manager Sr. Project Manager Wireless Endeavors Inc. RemoteMDx, Inc. Suite 550, 1212 31st Ave. NE Calgary Alberta Canada T2E 7S8 Garry Bourns Michael G. Acton Business Development Chief Financial Officer Wireless Endeavors Inc. RemoteMDx, Inc. Suite 550, 1212 31st Ave. NE Calgary Alberta Canada T2E 7S8 Page 6 of 34 2 Reference Documents Schedule 1 – Product Specifications, Offender Tracking Device Appendix A – GPS Primer 3 Glossary There are a number of acronyms and abbreviations used throughout this proposal. OMC Offender Monitoring Center RF Radio Frequency MOU Memorandum Of Understanding NRE Non Recurring Engineering GPS Global Positioning Satellite system SLA Stereo Lithographic Assembly, a means of creating a 3D physical part LED Light Emitting Diode SPL Sound Pressure Level OTD-Cuff Strap for securing the device to an offender ankle. OTD Offender Tracking Device FCC Federal Communications Commission PTCRB PCS Type Certification Review Board SAR Specific Absorption Rating MPE Maximum Permissible Exposure UL Underwriters Laboratory IC Industry Canada (equivalent to FCC) CSA Canadian Standards Association (equivalent to UL) AGPS Assisted GPS, via remote computational facility EOTD Estimated Observed Time Difference TDOA Time Difference Of Arrival IMSI International Mobile Subscriber Identity AC Alternating Current DC Direct Current Li-ion Lithium Ion MS Mobile Station SMS Short Message Service GPRS General Packet Radio Service TCP/UDP Transmission Control Protocol / User Datagram Protocol IP Internet Protocol IR Infrared ASCII American Standard Code for Information Interchange RSSI Received Signal Strength Indicator Page 7 of 34 4 Overview The Offender Tracking Device System envisioned by RemoteMDx, Inc. requires the design and development of four entities: Ankle electronics, a wireless body worn tracking device, OTD-Cuff, a single use band used to fasten the ankle electronics to the offender. Fixture for charging up to 2 batteries at once Rechargeable battery pack, a custom tooled battery used to power the ankle device. The Offender Tracking Device allows a monitoring center to detect the location of an offender and the offender’s attempts to tamper with the device. When the device is attached to an offender’s ankle and activated, it makes use of a GPS receiver to determine the offender’s position and a cellular wireless link to communicate these coordinates to the center. The monitoring center can contact an offender whenever the device has adequate cellular signal, using the integrated cellular speakerphone. Automatic alerts can be sent to the server when the wearer travels outside a specified area or attempts to enter an “off limits” area. The OTD will be water resistant to 3 meters. The ankle strap or OTD-Cuff is a reinforced band used to secure the Electronics assembly to the offender. The strap is permanently fixed to the offender and requires the destruction of the strap for removal. The strap incorporates a metal strip to ensure the strap does not shrink or stretch as well as electrical and optic continuity detection circuits/paths for tamper detection. The strap is made to be inexpensive yet strong while the optical continuity assists in making it very difficult to circumvent and remove without detection. The Charger is used to recharge the primary batteries for the OTD. Two slots are provided to simultaneously charge two batteries, each with its own independent charge indication LED. If it is determined that it is more advantageous to incorporate a third party charger then the mechanical and electronic development will be reduced. The charger is powered by an off-the-shelf AC adapter to exploit the cost advantage and avoid the associated UL certification costs. This also permits the easy replacement of the power source in case the adapter suffers a lightning strike.
